Citation Nr: 1613782	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-28 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, J.P., C.S.




ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973, including service in Vietnam.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2014, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Veteran originally requested a Board hearing in his July 2014 substantive appeal; however, in a December 2014 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the pendency of the claim, the Veteran's PTSD has been characterized by impaired impulse control, manifesting as violent outbursts; suicidal ideation; difficulty maintaining personal relationships; and difficulty managing day to day needs because of panic at being around groups.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).

The Board notes that the record does not contain evidence that the Veteran received such notification in this case.  However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that prejudicial deficiencies in the timing or content of notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007).

In this case, it is clear that the Veteran is aware of what is needed to warrant an increased rating.  At his April 2014 hearing, the Veteran discussed his worsening symptoms.  At the time of the hearing, the Veteran was represented by a private attorney, who at the hearing clearly laid out the issue of increased rating, stating the Veteran's current rating and that his symptoms merit a higher rating.  The Board finds that these statements show that he has actual knowledge of the type of information and evidence needed to substantiate a claim for increased rating.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, along with expert assistance to make clear what is needed.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment and personnel records, as well as private and VA treatment records.  The Veteran was also given VA medical examinations in August 2013 and May 2014.

The August 2013 and May 2014 VA medical examinations are adequate.  The VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

VA provided the Veteran with a hearing before a DRO in April 2014.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the DRO hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Increased Rating for PTSD

The Veteran is currently rated at 50 percent under Diagnostic Code 9411, post-traumatic stress disorder.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Diagnostic Code 9411 is rated using the General Rating Formula for Mental Disorders.  A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In an August 2013 VA examination, the examiner reported that the Veteran has been repeatedly separated from his wife and that he is distant from his siblings, although he gets along with his children and grandchildren.  He is uncomfortable in crowds, waits in the car while his wife does the shopping, avoids restaurants, and denies having friends or a social life.  He quit going to the American Legion to avoid people talking about war.  He had a violent outburst when his brother in law falsely claimed to have been in combat in Vietnam, "blacking his eyes."  The examiner reported the Veteran having difficulty sleeping, concentrating, maintaining relationships, and of the Veteran being hypervigilant, depressed, anxious, and suspicious.  The examiner reports that the Veteran does not have panic attacks, OCD, delusions, or hallucinations. 

In the Veteran's April 2014 DRO hearing, the Veteran's attorney contended that the examiner had misconstrued the Veteran's statement that he was not currently having a panic attack as a statement that he did not have panic attacks, when in fact the Veteran had them frequently.  The Veteran reported being confused while on his medication for PTSD, but afraid to cease the medication.  He reported having flashbacks.  He additionally reported that when his children or grandchildren come to visit him, they stay at a motel because he cannot stand to have them stay at the house, and that at times he needs to "escape" and be by himself when they are around.  The Veteran reported a history of suicidal thoughts, and that his son removed his guns and put them a safe following an episode of suicidal thoughts.  He reported that he maintained his hygiene only at his wife's reminding, and that he cannot manage his medication for PTSD and non-service-connected disabilities, he needs her to manage it for him.  Finally, the Veteran reports a violent outburst when his son was watching a war movie and the Veteran threw the TV to the floor.

A May 2014 VA examination by the same examiner as the August 2013 examination found the Veteran's state to be more or less unchanged, with the Veteran reporting war related nightmares and unsettling intrusive war memories, along with feeling irritable.

The Veteran has impaired impulse control, manifesting as violent outbursts.  His immediate family considers him a suicide risk and he has admitted to suicidal ideation.  He has difficulty maintaining his personal relationships and difficulty managing his day to day needs because of panic at being around groups.  The Board finds that with the resolution of reasonable doubt in the Veteran's favor, these symptoms most nearly approximate the criteria for a 70 percent rating under DC 9411.  

In reaching this decision, the Board notes that the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, the Board finds that the rating criteria contemplate the Veteran's psychiatric disorder.  His service-connected disability is manifested by impaired impulse control, manifesting as violent outbursts; suicidal ideation; difficulty maintaining personal relationships; and difficulty managing day to day needs because of panic at being around groups.  This is amply covered by the Schedule of Ratings for Mental Disorders that provides broad criteria with non-exhaustive examples.  As the schedular rating criteria are more than adequate to evaluate the symptoms and manifestations of the Veteran's psychiatric disorder, referral for consideration of an extraschedular rating for this disability is not warranted.     


ORDER

Subject to the applicable criteria governing the payment of monetary benefits, an increased evaluation of 70 percent for PTSD is granted.


REMAND

The Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Here, the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible.  The Board finds that statements in the record, including the Veteran's April 2014 hearing testimony, his representative's statement from March 2015, and VA treatment records such as one from April 2012 where the Veteran describes his drinking, sleep problems, and suicidal ideation, reasonably raise a claim for TDIU benefits.  However, as there is limited specific information about the Veteran's employment history and employability in light of his service-connected disability, additional development is required before a decision on the issue can be rendered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of the information and evidence needed to substantiate entitlement to TDIU benefits and his and VA's role in obtaining evidence.  

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to the impact on his employability by his service-connected PTSD that is not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  

In making its effort to obtain records, the RO should attempt to secure the Disability Questionnaire Form referenced in the March 2015 appellate brief, as well as any records from the Social Security Administration that address psychiatric disability.  

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the impact of his PTSD on his employability.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After obtaining any outstanding treatment records, provide the Veteran with an appropriate VA examination to determine the impact of his PTSD on his ability to secure and follow a substantially gainful occupation, taking into consideration his education, training, and work history, but not his age or any non-service-connected disorders.  The claims file should be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

5.  Then adjudicate the appeal of the issue of entitlement to a TDIU.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


